DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I: Figure 1 – Claims 5-11 in the reply filed on 25 October 2022 is acknowledged.  The traversal is on the grounds that: Applicant believes that both species of the application can be searched and examined without a serious burden on the Examiner; and that the Office has not adequately explained why the examination of all claims would impose a serious burden on the Examiner.
As stated before in the Requirement for Restriction/Election dated on 14 October 2022, the examiner has indicated the two different Cooperative Patent Classification schemes each species belongs to due to the particular features that each species claims. In the CPC scheme used for prior art search, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The scope of each of the two distinct species previously listed are vastly different and the subject matter of the instant application is classified in a high number of subgroups/subclasses. To conduct a search and determine patentability on each of the inventions would require a large amount of different search strategies which amounts to a serious search/examination burden on the office. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 13 July 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Pub. 2017/0207542, “Tseng”), in view of Huang et al. (US Pub. 2017/0033467, “Huang”).

Regarding claim 1, Tseng in figures 1A and 1B discloses an antenna structure, comprising: a metal mechanism element (metal piece 110), having a slot (115), wherein the slot has a first closed end and a second closed end (see Fig. 1A); a ground element (grounding radiation element 140 +  grounding metal element 150), coupled to the metal mechanism element (110, see para. 24); a feeding radiation element (130), having a feeding point (point connected to signal source 190); and a dielectric substrate (120), having a first surface (E1) and a second surface (E2) opposite to each other, wherein the feeding radiation element (130) is disposed on the first surface (E1), and the second surface (E2) is adjacent to the metal mechanism element (110); wherein the slot of the metal mechanism element (115) is excited to generate a first frequency band (FB1, see para. 27) and a second frequency band (para. 27: “The slot 115 of the metal piece 110 may be further excited to generate a higher-order resonant mode, thereby widening the high-frequency band FB2”), and the feeding radiation element (130) is excited to generate a third frequency band (FB2).
Tseng does not disclose: wherein the feeding radiation element is coupled to the ground element.
However, Tseng in figure 6A teaches the employment of a coupling radiation element 660  in order to couple the feeding radiation element (130) to the ground element (140) to enhance the mutual coupling between the feeding radiation element 130 and the slot 115 of the metal piece 110 and form higher frequency band. (Para. 32-34)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a coupling element so that the feeding radiation element is coupled to the ground element, as taught by Tseng to form the claimed invention in order to enhance the mutual coupling between the feeding radiation element and the slot of the metal piece and form higher frequency band. (Tseng para. 32-34)
Moreover, in the same field of endeavor, Huang in figures 1-4 teaches an antenna structure, comprising: a metal mechanism element (metal member 110), having a slot (closed slot 130), wherein the slot has a first closed end and a second closed end; a ground element (shorting member 150), coupled to the metal mechanism element (110); a feeding radiation element (120/320), having a feeding point (FP1), wherein the feeding radiation element (120/320) is coupled to the ground element (150). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of coupling the feeding radiation element to the ground element, as taught by Huang in the antenna structure according to Tseng to form the claimed invention in order to adjust the slot antenna impedance in a second frequency band. (See Huang para. 33) 

Regarding claim 2, Tseng in figures 1-7 discloses an antenna structure wherein the first frequency band is from 2400MHz to 2500MHz (para. 26 and Fig, 2), the second frequency band is from 5150MHz to 5850MHz (para. 26 and Fig. 2), and the third frequency band is from 6000MHz to 7125MHz (see figures 2, 4 and 7 the higher frequency encompasses 6000 MHz inside the doted area).
In addition, Tseng in paragraph 36 teaches that one of ordinary skill in the art would have been able to fine-tune the antenna element sizes, element parameter and frequency ranges according to design requirements. Thus, one of skill in the art would have been able to obtain all claimed frequencies.  

Regarding claim 5, Tseng in figure 1A discloses an antenna structure wherein the feeding radiation element (130) substantially has a T-shape.

Regarding claim 6, Tseng in figure 1A discloses an antenna structure wherein the feeding radiation element (130) comprises a first branch (134), and a second branch (132) and the feeding point (190) is positioned on the first branch (132).
Tseng does not disclose a third branch. 
However, Huang in figure 1 teaches an antenna structure wherein the feeding radiation element (120) comprises a first branch (vertical portion of 121), a second branch (horizontal portion of 121), and a third branch (122), and the feeding point (FP1) is positioned on the first branch.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tseng and Huang to form the claimed invention since it was known at the time of the invention that feed element portion shapes or patterns are not meant to be limiting, and other shapes are possible in this type of antenna art. (Huang para. 30)

Regarding claim 7, Tseng does not disclose wherein the first branch and the third branch are both coupled through the second branch to the ground element.
However, Huang in figures 3-4 teaches an antenna structure wherein the first branch (121) and the third branch (302) are both coupled through the second branch (322) to the ground element (150).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tseng and Huang to form the claimed invention so that the antenna can use the first resonance path and the second resonance path to operate in two independent resonant modes, such that high and low-frequency characteristics of the slot antenna can be controlled independently or adjusted respectively, thereby helping to enhance the slot antenna radiation characteristics. (See Huang para. 38)

Regarding claim 9, Tseng does not explicitly disclose: wherein a total length of the first branch and the second branch is from 0.25 to 0.5 wavelength of the third frequency band.
However, Tseng in figure 1A and para. 27 teaches the length L2 of the feeding radiation element 130 (the length L2 is from the positive electrode of the signal source 190 to the open end of the terminal rectangular widening portion 132, but it does not include the tuning branch 134) may be substantially equal to 0.25 wavelength (λ/4) of the high-frequency band FB2 in order to excited the feeding element branches to generate a resonant mode, thereby forming the high-frequency band FB2.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Tseng to form the claimed invention in order to excite the feeding element branches to generate a resonant mode, thereby forming the high-frequency band FB2, thus, helping to minimize the total size of the antenna structure and increasing the operation bandwidth of the antenna structure. (See Tseng para. 27)

Regarding claim 10, Tseng does not explicitly teach a third branch. However, Tseng teaches branches that have different widths. 
Tseng as modified above, in figure 1A teaches an antenna structure  wherein a width of the first branch (132) is greater than a width of the third branch (134).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of widening feeding branches portions according to Tseng to form the claimed invention because by doing so an antenna designer can reduce the size of the overall antenna structure while widening the operation bandwidth of the antenna. 

Regarding claim 11, Tseng as modified above, in figure 1A teaches an antenna structure  wherein an angle between the second branch (element connected to 190) and the third branch (132 or 134) is from 90 to 180 degrees. (see 90-degree bend between vertical and horizontal feed branches)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Huang, as applied to claim 1 above, and further in view of Tu et al. (US Pub. 2017/0309993).

Regarding claims 3 and 4, Tseng and Huang do not explicitly disclose: wherein a distance between the feeding point and the first closed end of the slot is from 0.25 to 0.5 wavelength of the first frequency band; and .
wherein a distance between the feeding point and the second closed end of the slot is from 0.25 to 0.5 wavelength of the second frequency band.
However, Huang (Fig. 4) teaches that slot antennas can use single closed slots forming several resonant paths based on the position of the feed element and its resonant modes. Consequently, high and low frequency characteristics of the slot antenna can be controlled and adjusted independently, thereby helping to enhance the slot antenna radiation characteristics, thereby enhancing the communication quality of mobile communication device. (Huang para. 29)
Moreover, Tu in figure 1C teaches an antenna structure wherein a distance between the feeding point (132) and a closed end of the slot (115) is from 0.25 to 0.5 wavelength of a frequency band. (para. 27)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings according to Huang wherein a distance between the feeding point and a closed end of the slot is from 0.25 to 0.5 wavelength of a frequency band, in the antenna structure of Tseng as modified to form the claimed invention, in order to optimize frequency impedance matching and increase the bandwidth of the slot antenna structure (see Tu para. 27). In addition, it was obvious at the time of the invention for an antenna designer to adjust the settings and values of the element sizes, element shapes, and frequency ranges according to different requirements (Tu para. 30). Thus, one of skill in the art would have been able to adjust the distances between antenna feed point and both ends of the slot to arrive to the claimed invention and obtain favorable results. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Huang, as applied to claim 1 above, and further in view of Wu et al. (US Pub. 2018/0342809).

Regarding claim 8, Tseng in figures 1A and 1B discloses an antenna structure wherein the first branch (134) and the second branch (132) have vertical projections on the metal mechanism element (110), and the vertical projections are inside the slot (115).
Tseng does not disclose a third branch
However, in the same field of endeavor, Wu in figures 2-3 teaches an antenna structure wherein the first branch (feeding portion 230) and the third branch (feeding portion 240) have vertical projections on the metal mechanism element (conductive housing 111), and the vertical projections are inside the slot (141).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tseng as modified above with Wu to form the claimed invention in order to project the radiating beam through the slot and to reduce interference with other conductive structure adjacent to the metallic mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845